Order entered May 17, 2013




                                         In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-11-01272-CV

                              MICKEY TURNER, Appellant

                                            V.

                             NICOLE ROBERSON, Appellee

                     On Appeal from the 330th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. 03-05790-Y

                                        ORDER
        Appellant Mickey Turner’s January 11, 2013 motion to render decision is DENIED as

moot.


                                                  /s/   DAVID L. BRIDGES
                                                        JUSTICE